MEMORANDUM **
Alejandro Chacon Vazquez, a native and citizen of Mexico, petitions pro se for preview of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider its prior decision dismissing his appeal from an immigration judge’s denial of cancellation of removal. We deny the petition for review.
The BIA was within its discretion in denying Chacon Vazquez’s motion to reconsider because the motion failed to identify any error of fact or law in the BIA’s prior order affirming the immigration judge’s decision denying cancellation of removal. See 8 C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir.2001) (en banc); see also Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir.2002) (holding the Nicaraguan Adjustment and Central American Relief Act special rule cancellation does not violate equal protection).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.